Citation Nr: 0433521	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  99-18 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for a status post 
total left knee replacement, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION


The veteran served on active duty from June 1975 to June 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
SC, which denied the veteran's claim of entitlement to 
evaluation in excess of 30 percent for traumatic arthritis, 
with residuals of meniscectomy of the left knee.  

In a March 2002 rating decision, the RO granted entitlement 
to service connection for a back disorder and assigned a 10 
percent evaluation, effective January 2001.  Initially, the 
veteran expressed disagreement with the disability rating 
assigned in that decision.  Subsequently, in a September 2003 
rating decision, the RO granted an increased rating of 40 
percent for the back disability.  In November 2004, the 
veteran submitted correspondence indicating that he was 
satisfied with the 40 percent rating, and that he had no 
intention of appealing that rating to the Board at this time.


FINDINGS OF FACT

1.  Total left knee replacement surgery was performed in 
early September 2001, following which a 100 percent 
evaluation was assigned ending the last day of October 2002.  

2.  Status post left knee surgery, the veteran's left knee 
disability has been manifested by limitation of motion, 
weakened strength, movement, and endurance, instability, 
fatigability, and pain on flare-ups productive of functional 
impairment, with further impairment on repetitive and active 
use.  




CONCLUSION OF LAW

The criteria for an increased disability evaluation of 40 
percent for status post left total knee arthroplasty have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5055 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a May 2001 letter, the RO informed the appellant of the 
VCAA and its effect on his claim.  In addition, the appellant 
was advised, by a July 1999 statement of the case (SOC) and 
several supplemental statements of the case (SSOCs) issued 
thereafter, of the pertinent law, and what the evidence must 
show in order to substantiate the claim.  The SOC and SSOCs 
also advised him of the evidence that was of record.  The 
Board therefore believes that appropriate notice has been 
given in this case.  Neither the appellant nor his 
representative has provided or identified any additional 
evidence in conjunction with this claim, and it appears that 
the record is complete.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  In this case, 
the veteran was provided every opportunity to submit and 
identify relevant evidence.  Under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d. 1369, 1375 (Fed. Cir. 2004) (quoting from 
the Court of Appeals for Veterans Claims).  It appears that 
all obtainable evidence identified by the appellant relative 
to his claim has been obtained and associated with the claims 
file, and that that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the issues being decided herein.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a), now codified at 
38 U.S.C.A. § 5103A(d).  In this case, VA examinations were 
conducted in February and June 2003. 

In sum, the veteran was informed of the duty to notify, and 
of the duty to assist and to obtain records, examinations, 
and/or opinions.  The veteran was specifically advised of the 
type of evidence that is necessary to support the claim.  He 
has also been provided notice of what VA was doing to develop 
the claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  VA has 
satisfied its duty to assist the appellant in apprising him 
as to the evidence needed, and in obtaining evidence 
pertaining to his claim under both former law and the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Service connection for a left knee disability was initially 
granted in a March 1980 rating action, at which time a 10 
percent evaluation was assigned for residuals of a left 
medial meniscectomy, performed in October 1975.  In a May 
1992 rating action, a 20 percent evaluation was assigned, and 
the veteran appealed that decision.  In a November 1996 
decision, the Board granted a 30 percent evaluation for the 
left knee disability.  The grant was based in part on VA 
examination findings made in May 1996, at which time laxity 
was demonstrated and a diagnosis of severe degenerative 
arthritis of the knee was made.  The knee was rated under 
Diagnostic Codes (DCs) 5010-5257.

The veteran was seen by the VA MRI clinic in February 1998, 
at which time impressions of severe degenerative changes of 
the left knee including intra-articular loose bodies; absence 
of most of the medial meniscus, representing a severe tear or 
postoperative resection; vertical tear at the body of the 
lateral meniscus and chronic tear of the anterior cruciate 
ligament, were made.  

In January 1999, the veteran requested an increased 
evaluation for his left knee disability.  

A VA examination of the joints was conducted in March 1999.  
The veteran complained of left knee pain, stiffness, and 
giving way.  He reported that he wore a knee brace for 
support.  Examination of the left knee revealed no effusion.  
There was range of motion of 5-95 degrees of flexion.  He had 
marked patellofemoral crepitus and medial joint line crepitus 
with motion.  Medial joint line tenderness was also noted.  
There was anterior/posterior instability, but no varus/valgus 
instability.  Lachman's and McMurray's tests were negative.  
Motor strength of the knee flexors and extensors was 5/5.  
Sensation was intact distally.   X-ray films of the left knee 
revealed marked degenerative changes.  An impression of post-
traumatic arthritis of the left knee was made. 

A VA record dated in July 2001 shows that the veteran had 
severe osteoarthritis of the left knee and that surgery was 
to be performed in a month.  It was noted that he had a 
windswept deformity of the knee, inasmuch as his knee was 
bowed.  In early September 2001, the veteran underwent left 
total knee arthroplasty.  

A VA examination was conducted in September 2001.  At that 
time the veteran had just been discharged from the hospital 
following the knee replacement, and appeared for the 
examination with an immobilizer on the left knee.  The 
examiner noted that evaluation of the veteran's left knee was 
difficult because he was status post surgery.  Range of 
motion testing and muscle testing of that knee could not be 
performed.  An assessment of status post left total knee 
arthroplasty due to significant degenerative changes was 
made.  The examiner noted that a review of the reports prior 
to surgery reflected that the veteran had significantly 
decreased range of motion of the left knee, significant 
instability and giving way, pain and increased fatigability 
in the left knee, requiring total knee replacement surgery.

In an October 2001 rating decision, a temporary total 
evaluation of 100 percent was granted from the date of the 
left knee surgery in early September 2001, until the end of 
October 2001.  Thereafter, a 30 percent evaluation was 
reinstated from November 1, 2002, forward under codes 5010-
5055.  

A VA examination of the joints was conducted in February 
2003.  The history indicated that the veteran had undergone 
five knee arthroscopies between 1979 and 2001 and that he 
underwent total left knee arthroplasty in 2001.  The veteran 
complained of intermittent pain, especially with activities, 
and stiffness.  He denied symptoms of locking, popping, and 
giving way.  Physical examinations revealed active range of 
motion of 15-65 degrees and passive range of motion of 10-90 
degrees with pain.  Well-healed scars around the knee were 
noted.  Mild swelling of the knee was shown and there was 
minimal medial and lateral laxity.  An assessment of stiff 
knee following total knee arthroplasty, limiting activities 
somewhat, was made.  The examiner commented that degenerative 
arthrosis of the left knee was secondary to multiple injuries 
sustained while in the military.

Another VA examination of the joints was conducted in June 
2003.  The examiner reviewed recent X-ray films and noted 
that they revealed that the total knee arthroplasty 
components were in good position, with no evidence of 
loosening.  The examiner noted that the veteran had moderate 
to significant limitation of function.  Specifically, the 
examiner pointed out that the veteran exhibited weakened 
movement and used a cane for assistance with his left leg 
gait.  It was noted that the veteran had episodes of the knee 
giving way occurring weekly, and also causing pain.  It was 
noted that he could walk to 100 yards without having to rest 
due to pain and weakness.  It was noted that pain 
significantly limited the veteran's left knee function during 
flare-ups.  Physical examination revealed multiple well-
healed scars.  The veteran had active range of motion of the 
left knee from 20-65 degrees, and passive range of motion of 
15 to 85-90 degrees.  There was visible evidence of pain at 
10 degrees of passive motion.  The arthroplasty was described 
as stable, showing an acceptable range of stability.  The 
clinical assessment was of status post multiple surgeries of 
the left knee, with limited function (described as fair), 
markedly limiting activities and causing an antalgic gait.  
It was noted that the veteran had a painful response with 
increased activity, limiting his walking endurance and 
activity levels.  

III.  Pertinent Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2004).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis 
is rated as degenerative arthritis.  DC 5010.  DC 5003 
provides that when limitation of motion due to arthritis is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  

Impairment due to malunion of the tibia and fibula resulting 
in a slight knee or ankle disability warrants a 10 percent 
disability rating.  DC 5262.  Moderate knee or ankle 
disability resulting from such impairment warrants a 20 
percent disability rating.  Id.  Malunion of the tibia and 
fibula with marked knee or ankle disability warrants a 30 
percent rating.  A 40 percent rating is assigned for nonunion 
of the tibia and fibula, with loose motion, requiring a 
brace.  

Slight impairment of the knee resulting from recurrent 
subluxation or lateral instability warrants a 10 percent 
disability rating.  DC 5257.  Moderate impairment of the knee 
resulting from recurrent subluxation or lateral instability 
warrants a 20 percent disability rating, and a severe 
impairment warrants a 30 percent evaluation.  Id.  

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees is zero percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5261.  Full extension of the knee is to 0 degrees, and full 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following: a 10 percent evaluation was warranted 
for superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803.  A 10 percent 
evaluation was warranted for superficial scars that were 
tender and painful on objective demonstration.  DC 7804.  
Scars could also be evaluated for limitation of functioning 
of the part affected.  DC 7805.

The Board takes note of amendments to the criteria for 
evaluating disability affecting the skin, effective August 
30, 2002. See 67 Fed. Reg. 49,596 (July 31, 2002).  The new 
criteria provide for assignment of a 10 percent evaluation 
for scars other than on the head, face or neck, where such 
are deep and cause limited motion in an area exceeding six 
square inches; for scars covering an area of 144 square 
inches or greater even where superficial and without 
resulting motion limitation; for superficial unstable scar 
(characterized by a frequent loss of skin covering the scar); 
or a superficial scar that is painful on examination.  38 
C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804.  Otherwise, scars 
will continue to be rated on the limitation of motion of the 
affected part.  38 C.F.R. § 4.118, DC 7805.

IV.  Analysis

The veteran's service-connected left knee disability is 
currently rated as 30 percent disabling pursuant to 
Diagnostic Code 5055, effective from October 1, 2002, which 
provides the rating criteria for the prosthetic replacement 
of a knee joint.  Under this code provision, for one year 
following implantation, the knee joint warrants an evaluation 
of 100 percent.  Thereafter, where there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent evaluation is warranted.  
Where there is intermediate degrees of residual weakness, 
pain or limitation of motion, the disability is rated by 
analogy to DCs 5256, 5261, or 5262, with a minimum evaluation 
of 30 percent to be assigned.

The Board has considered the recent evidence of record and 
finds that there is no basis for a higher evaluation under 
Diagnostic Code 5055.  In this regard, the current evidence 
of record has not shown severe disablement of the right knee 
for the next higher evaluation of 60 percent.  The evidence 
demonstrates that upon VA examinations conducted in 2003, the 
veteran's left knee disability was manifested by symptoms 
including range of motion from 20 to 65 degrees (active) and 
15 to 85-90 degrees (passive) -5 to 110 degrees, instability, 
intermittent pain, fatigability, and weakened endurance and 
movements.  The veteran's function of the left knee was 
described as no better than fair.   However, there were no 
subjective reports of severe painful motion or weakness of 
the left knee by the veteran, nor was such symptomatology 
shown when he was examined.  Accordingly, entitlement to an 
increased evaluation pursuant to DC 5055 is not warranted.

In addition, the Board observes that the veteran is currently 
assigned an evaluation of 30 percent for the left knee 
disability, which is the maximum evaluation allowed for 
lateral instability (Diagnostic Code 5257) and limitation of 
flexion (DC 5260); therefore a higher evaluation is not for 
application under these diagnostic codes.  Also, the veteran 
is shown to have limited extension in the left knee, which 
has not been documented by any medical records to be of such 
a degree so as to warrant the next higher evaluation of 40 
percent under DC 5261 (by showing extension limited to 30 
degrees).  Moreover, the evidence of record is not clinically 
characteristic of ankylosis of the left knee in flexion 
between 10 and 20 degrees (DC 5256), or nonunion of the tibia 
and fibula, with loose motion, requiring a brace (DC 5262).  
Therefore, the Board finds that the disability evaluation for 
the veteran's left knee disability is most appropriately 
evaluated as 30 percent disabling under DC 5055.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59. 
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The Board recognizes that the 
Court, in DeLuca, supra, held that where an evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  See also 38 C.F.R. §§ 4.10, 4.40, 4.45.  
Moreover, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As 
the veteran is not in receipt of the maximum schedular 
evaluation under applicable Diagnostic Codes, the factors of 
DeLuca are for application.  Moreover, VAOPGCPREC 9-2004 
(Sept. 17, 2004) permits us to evaluate any factors which may 
limitation of flexion and extension of the same joint.

In this case, as documented by the February, and particularly 
the June 2003 VA examination reports, the veteran's left knee 
disability is productive of pain, especially on flare-ups; 
instability; weakness of movement, strength and endurance; 
and limitation of activities.  The evidence demonstrates that 
the veteran has limited mobility; requiring the use of a 
cane; that pain significantly limits function of the left 
knee during flare-ups; that the left knee has limited range 
of motion and that episodes of instability occur weekly.  In 
essence, the medical evidence of record demonstrates 
functional loss as to warrant an increased evaluation based 
on 38 C.F.R. §§ 4.40 and 4.45.  Therefore, and considering 
the benefit-of-the-doubt doctrine, the Board finds that the 
provisions of those regulations provide a basis for a higher 
evaluation, to 40 percent, for the veteran's left knee 
disability.  

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, supra.  The critical 
inquiry in making such a determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  The 
claimant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.  For instance, the Court has held that a 
separate, additional rating may be assigned for if the 
veteran's knee disability is manifested by symptoms such as a 
disabling scar.  In the veteran's case, the evidence does not 
show that he has residual scars from previous surgery that 
are in any way painful or disabling.  As a result, a separate 
compensable disability evaluation for the veteran's residual 
scarring is not warranted under 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002) and 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2004); 
as previously described herein.  

In view of the foregoing, an increased evaluation of 40 
percent is granted, pursuant to consideration of 38 C.F.R. §§ 
4.10, 4.40 and 4.45.


ORDER

Entitlement to a disability rating of 40 percent for status 
post left total knee replacement is granted, subject to 
applicable criteria governing the payment of monetary 
benefits.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



